Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on August 5, 2022.
The application has been amended as follows: 
Claim 1 and 11 have been amended as follows:
1. (Currently Amended)  A gate driver on array (GOA) circuit layout, comprising: 
a driving thin-film transistor area divided into a plurality of driving thin-film transistor units connected in series with each other, wherein each of the driving thin-film transistor units comprises a wiring side and a capacitor side, and any two adjacent driving thin-film transistor units are spaced apart, the driving thin-film transistor units are shaped as rectangles, the wiring side is located on a short side of the rectangles, and the capacitor side is located on a long side of the rectangles, each of the driving thin-film transistor units comprises a source side and a drain side located on the wiring side; 
a plurality of first capacitor areas, wherein each of the first capacitor areas is disposed between two adjacent capacitor sides of the driving thin-film transistor units; and 
a plurality of second capacitor areas, wherein each of the second capacitor areas is disposed on one of the source side or the drain side; 
wherein the source side and the drain side are parallel to the wiring side and the plurality of second capacitor areas.
11. (Currently Amended)  A gate driver on array (GOA) circuit layout, comprising: 
a driving thin-film transistor area divided into a plurality of driving thin-film transistor units connected in series with each other, wherein each of the driving thin-film transistor units comprises a wiring side and a capacitor side, and any two adjacent driving thin-film transistor units are spaced apart, the driving thin-film transistor units are shaped as rectangles, the wiring side is located on a short side of the rectangles, and the capacitor side is located on a long side of the rectangles, each of the driving thin-film transistor units comprises a source side and a drain side located on the wiring side; 
a plurality of first capacitor areas, wherein each of the first capacitor areas is disposed between two adjacent capacitor sides of the driving thin-film transistor units; a plurality of second capacitor areas, wherein each of the second capacitor areas is disposed on one of the source side or the drain side; and 4
series wiring disposed on the wiring side of the driving thin-film transistor units, and any two of the adjacent driving thin-film transistor units are connected in series with each other through the series wiring; 
wherein the source side and the drain side are parallel to the wiring side and the plurality of second capacitor areas.


Allowable Subject Matter
Claims 1, 3-5, 7-8, 10-11, 13-14, 16-17 and 19 are allowed.
Claims 2, 6, 9, 12, 15 and 18 are cancelled.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record.  Claims 3-5, 7-8 and 10 depend from claim 1, therefore, are allowed.
Independent claim 11 is allowable over the prior art of record.  Claims 13-14, 16-17 and 19 depend from claim 11, therefore, are allowed.
Independent claims 1 and 11 recite the limitations of: 
a driving thin-film transistor area (1) divided into a plurality of driving thin-film transistor units (1’) connected in series with each other (Figs. 3-4), wherein each of the driving thin-film transistor units (1’) comprises a wiring side (11) and a capacitor side (12) (Fig. 3), and any two adjacent driving thin-film transistor units (1’) are spaced apart (Figs. 3-4), the driving thin-film transistor units (1’) are shaped as rectangles (Figs. 3-4), the wiring side (11) is located on a short side of the rectangles (Figs. 3-4), each of the driving thin-film transistor units (1’) comprises a source side (14) (Fig. 3) and a drain side (15) (Fig. 4) located on the wiring side (11) (Figs. 3-4); 
a plurality of second capacitor areas (4), wherein each of the second capacitor areas (4) is disposed on one of the source side (14) or the drain side (15) (Figs. 3-4); 
wherein the source side (14) and the drain side (15) are parallel to the wiring side (11) and the plurality of second capacitor areas (4) (Figs. 3-4), with all the other limitations cited in claims 1 and 11, respectively.
Jin et al. (2016/0118409) discloses a display device with a gate drive circuit region includes at least one first capacitor, and a plurality of TFTs which are separated from each other to form a margin region between the TFTs, where the first capacitor is disposed in the margin region.
Oehm (2007/0018630) discloses a transistor arrangement to control temperature compensation by adjusting the channel length and width of the transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0356934 A1 to Yamashita et al. teaches a display with a gate on array driver unit with transistors and capacitor in series.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                         




/JARURAT SUTEERAWONGSA/
Examiner, Art Unit 2692

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692